DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group I, claims 1-4 in the reply filed on 11/22/2021 is acknowledged.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 10,746,640 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 of US pat ‘640 discloses a method of making a specimen with a predetermine wrinkle defect, the steps comprising: orienting a composite material around a layup tool at a wrap angle to form a closed loop; and generating at least one wrinkle with a predetermine characteristic; wherein the predetermined characteristic is at least one of the following: wrinkle location, and outward wrinkle. 
US Pat. No.: 10,746,640 B2 further discloses generating at least one wrinkle with a predetermined characteristic can be accomplished with a variety of devices that can impart tension from a first point on the closed loop to second point on the closed loop. In one embodiment, a stretcher is configured to generate at least one predetermined wrinkle in the . 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 28-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a specimen" in lines 1 and 6.  Is the second instance in line 6 referring back to the first instance recited in claim 1? 
Claims 2-4 and 28-33 are dependent of claim 1, thus they carry similar deficiency. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 30 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (US 2013/0129526) in view of Baril (US 2010/0043957) and further in view of Robins et al. (US 2010/0009124).
Williams discloses a method of making a specimen with a predetermined wrinkle, i.e. defect (par. 0010) by providing a layup tool (20) with an integral cavity forming member (21) (Figs. 4b, 6a-6b; par. 0053); orienting a composite material on the layup tool (par. 0057); and generating at least one wrinkle with a predetermined characteristic as defined by the wrinkle control feature (21, 21’, 21”, 21’) (0055, 0059-0061). The predetermined characteristic of the 
However, Baril discloses a similar method of making a composite component having controlled wrinkling, which uses a tubular (i.e. oval) mandrel (80) (0018), and similarly creates wrinkles at predetermined locations (0019) for an overall reduction of undesired wrinkles within a tubular structure.
Williams discloses a “base” method upon which the claimed invention can be seen as an “improvement” in that the claimed invention requires that the composite material be laid up around the layup tool to form a closed loop, and thus a tubular product. Baril discloses a “comparable” process that has been improved in the same way as the claimed invention — in Baril’s disclosure, the process lays up the composite plies around a mandrel (as recited in claim 3) (par. 0018-0019, Fig. 2). One of ordinary skill in the art, before the effective filing date of the instant application, could have applied the tubular configuration and mandrel as disclosed by Baril, to the process as disclosed by Williams, with the predictable result of producing a tubular composite structure having a predetermined wrinkling, which results in the overall reduction of the number of undesired wrinkles. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the process as disclosed by Williams to form a tubular composite structure, as disclosed by Baril.

However, Robins, also discloses composite layup and airplane parts (same as Williams) and discloses during curing using an insert of elastomeric mandrel to expand into the closed space (see figures, 0040). Therefore, taking the references collectively, it would have been obvious to have modified Williams and Baril to use the expandable mandrel to achieve the curing as such would have led to predictable results.
Regarding claim 2, Basil can reasonably be considered as generally oval as claimed and using such would have been. 
Regarding claim 30, Williams discloses an unwrinkled portion adjacent to a wrinkled portion (see figure 5c). Baril also discloses such at Figure 3.
Regarding claim 31, the layup tool of Williams would reasonably be considered substantially rectangular shape (see figure 4a). Additionally, Baril discloses the shape of the composite, etc. is a design choice (0018) and selecting the layup tool with the desired shape would have been obvious as predictable. It would have been an obvious matter of design choice to use a rectangular layup tool, since such a modification would have involved a mere change in the size of acomponent. A change of size is generally recognized as being within the ordinary level of skill in the art. In re Dailey, 357 F.2nd 669, 149 USPQ 1966.
32  is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams, Baril and Robins as applied to claims 1, 2, 30 and 31 above, and further in view of Calder et al. (US 2010/0163174).
Regarding claim 32, the limitations of claim 1 are taught by the combined teaching of Williams, Baril and Robins. They are both silent about removing the stretcher. 
However, Calder discloses a method for producing a composite component discloses partially curing the fiber member and thereafter removing the tool member.  Once removed the fabric and be freestanding and subject to curing (0024). Therefore, taking the references collectively, it would have been obvious as predictable to remove the expansion member after partial curing and thereafter after the step of generating the wrinkle and removing the stretcher as claimed, curing the specimen. This would have led to predictable results as Calder reasonably suggest the removal of the tool after partial curing will provide a sufficient composite article. Specifically, the claims include comprising language and therefore merely require removing the expansion member and thereafter curing the specimen and therefore such is met by the disclosure of Calder.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL I PATEL whose telephone number is (571)270-7660. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL I PATEL/             Primary Examiner, Art Unit 1746